110 F.3d 63
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virgil COCHRAN, Plaintiff-Appellant,v.Martha D. NELSON, MD.;  et al., Defendants-Appellees.
No. 96-3503.
United States Court of Appeals, Sixth Circuit.
March 27, 1997.

Before:  KEITH, MERRITT, and COLE, Circuit Judges.

ORDER

1
Virgil Cochran, proceeding pro se, appeals a district court marginal order denying his motion for relief from judgment filed under Fed.R.Civ.P. 60(b).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Cochran, acting on his own behalf and attempting to act on behalf of his son Thomas, sued numerous public and private defendants in September 1990.  They alleged violations of their rights under the First, Fifth, Sixth, Eighth, Ninth, and Fourteenth Amendments, the Ex Post Facto Clause, and Ohio law based upon claims involving two parcels of property owned by Thomas Cochran.  A magistrate judge recommended that the defendants be granted summary judgment in a report filed on March 5, 1993.  After reviewing Cochran's timely objections, the district court dismissed with prejudice all federal claims submitted by Virgil Cochran due to lack of standing and for failure to state a claim and dismissed without prejudice all federal claims submitted by Thomas Cochran because he was not represented by an attorney during the proceedings.  The district court further dismissed all state claims without prejudice.  The district court's memorandum opinion and order were entered on March 31, 1993.  In an unpublished Rule 9 order filed on February 1, 1994, a panel of this court affirmed the district court's order for the reasons stated therein.  On February 17, 1994, the district court denied as moot Cochran's previously filed motion for permission to continue to proceed pro se to present the case at trial.


3
On October 31, 1994, Virgil Cochran filed a motion for relief from the district court's orders of March 31, 1993, and February 17, 1994.  This motion was brought pursuant to Fed.R.Civ.P. 60(b)(1)-(5) and was denied by the district court in a marginal order issued on March 27 and entered on March 28, 1996.


4
On appeal, Cochran argues that the district and appellate courts failed to correctly decide his case, that the defendants and their lawyers committed fraud, and that the judges who have ruled on his various complaints and motions were biased.


5
Upon review, we conclude that the district court did not abuse its discretion in summarily denying Cochran's motion for relief from judgment.  See Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993).


6
Accordingly, the district court's order, entered on March 28, 1996, is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.